Citation Nr: 1018128	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO declined to reopen the 
claim for service connection for traumatic arthritis of the 
left ankle.

The veteran testified before the undersigned in November 
2009.  A transcript of the hearing is associated with the 
claims file.

In a January 2010 decision, the Board determined that new and 
material evidence had been submitted and reopened the 
previously denied claim for service connection for traumatic 
arthritis of the left ankle.  It is noted that the claim was 
reopened on the basis of submission of service records that 
had not been present in the claims folder at the time of the 
pervious, September 1950, rating decision.  See 38 C.F.R. 
§ 3.156(c).

The Board then remanded the claim for further development.  
That development having been completed, the case is now again 
before the Board.

The Board has reopened the previously denied claim for 
traumatic arthritis of the left ankle only.  Therefore, the 
Board will not discuss the matter of aggravation of the 
Veteran's polio.  To the extent that the findings documented 
by the VA examiner in January 2010 and the Veteran's 
testimony in November 2009 raise the issue of a claim for 
disability as the result of aggravation of polio residuals or 
to reopen such a claim, this matter is referred to the RO for 
appropriate action. 

This matter, raised by the record but not adjudicated by the 
Agency of Original Jurisdiction (AOJ) is referred to the AOJ 
for appropriate action, as the Board does not have 
jurisdiction over it. 

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The record establishes that the Veteran served in combat 
against the enemy as a fighter pilot, completing 83 combat 
missions and 212 combat hours of flight time.

2.  Traumatic arthritis of the left ankle is the etiological 
result of injury sustained during active service. 


CONCLUSION OF LAW

The criteria for service connection for traumatic arthritis 
of the left ankle are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

VA treatment records in January 2006 reflect that the Veteran 
has been diagnosed with severe osteoarthritis of the left 
ankle with essentially no motion.  VA examination conducted 
in January 2010 documents posttraumatic arthritis of the left 
ankle.

The Veteran's report of medical examination at entrance to 
active service is not of record.  Physical Examination for 
Flying dated in August 1943 shows that the Veteran had the 
usual childhood diseases.  Bones, joints, and muscles were 
found to be normal.  In 1943, the Veteran was grounded for 
operational fatigue.  A January 1945 Physical Examination for 
Flying reveals slight ankylosis of the left ankle with slight 
limitation of dorsiflexion.  The examiner also noted findings 
of old muscle atrophy in the left thigh and leg.  The 
Veteran's report of medical examination prior to discharge 
from active service, dated in July 1945, shows findings of 
marked atrophy in the left lower leg with a notation of polio 
in childhood.  The disability was noted as having existed 
prior to service.  Muscle balance test results, however, were 
found to be normal.  There were no other defects, diagnoses, 
abnormalities or findings concerning the left leg or ankle.  

A Physical Examination for Flying, dated in April 1948 and 
presumably from his reserve service, notes a history of 
poliomyelitis in childhood with left lower extremity weaker 
than the right ever since but no other complications, and 
moderate atrophy of the left leg muscles and slight atrophy 
of the left thigh with slight weakness of the extremity.  A 
report of special examination and treatment request dated in 
April 1950 show an apparent old compression fracture of the 
head of the astragalus with deformity of the head and neck.  
X-ray results showed clinical findings of traumatic arthritis 
in the left ankle following injury to the astragalus in the 
left ankle.

VA examination conducted in January 2010 shows a diagnosis of 
posttraumatic arthritis of the left ankle.  The examiner 
further documented significant atrophy of the gastroc soreus 
complex in comparison to the contralateral side.  The 
examiner opined that while the left leg atrophy was likely 
due to the polio, the left tibiotalar arthritis was more 
likely than not due to an injury sustained to the Veteran's 
talus while flying an aircraft and less likely due to his 
childhood polio.  The examiner pointed to documentation in 
the claims file suggesting an old compression fracture of the 
head and neck of the talus in April 1950.  The examiner 
stated it was impossible to tell when that injury exactly 
occurred.  The examiner based his opinion on review of the 
claims file, examination of the Veteran including clinical 
findings, and the physician's own medical expertise as an MD.  
It is therefore probative.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

The Veteran argues that his traumatic arthritis of the left 
ankle is the result of his active service.  Specifically, he 
testified that he sustained injury to his left ankle while 
working the rudder of his aircraft to dive while in attack 
mode.  During active service, he was taken off flight status, 
he stated, due to weakness in the left leg.  The Veteran 
admitted that he had polio as a child but that he didn't say 
anything about it at entrance to active service.  He had 
worked as a farm boy without problem for a number of years 
prior to entering service, and was also active in sports.  
Following active service he testified he was diagnosed with 
arthritis in 1950 by a flight surgeon when he was in the 
Reserves.

The VA examiner in January 2010 did not discuss the matter of 
whether the Veteran manifested residuals of polio that may be 
the result of aggravation of a pre-existing condition.  
However, as the examiner observed the condition and it is 
reflected in service treatment records, and as the Veteran 
testified about the condition and has submitted statements 
indicating he believes the condition was aggravated by his 
active service, the Board has referred the matter out for 
appropriate action in the Introduction, above.

The Board finds the Veteran's testimony to be very credible.  
Moreover, it is consistent with the record.  Service 
personnel records, show that the Veteran's military 
occupational specialties were as an Operations Officer and 
Fighter Pilot.  As fighter pilot, his duties were described 
as follows:

Flew day and night on strafing, 
interceptor, patrol, escort or protective 
missions.  Completed 83 combat missions, 
of 22 were leads.  Total flying hours 
were 967, of which 212 were combat hours.

The Veteran's report of discharge reflects that he received 
the Air Medal with five oak leaf clusters and the 
Distinguished Unit Badge as a member of the 33rd Fighter 
Group.  He was awarded the European-African-Middle Eastern 
Theater Medal with six bronze stars for air offensive.  In 
addition, he served in Europe, Sicily, Naples-Foggia, 
Algeria-French Morocco, and Tunisia, and in anti-submarine 
campaigns.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-
9. (2002).  The Veteran's service is clearly within the 
meaning of combat found in 38 U.S.C.A. § 1154(b).  The Board 
accepts the Veteran's testimony as to the injury to his left 
ankle during combat flights on active service.

In the present case, service personnel records corroborate 
the Veteran's testimony of having served in combat missions 
as a fighter pilot.  The Veteran testified that he injured 
his left ankle working the rudder of his plane.  Physical 
Examinations for Flying during active service document 
findings of left ankle ankylosis and limitation of 
dorsiflexion motion.  Clinical findings as early as 1950 
document traumatic arthritis in the left ankle with an 
apparent old compression fracture of the head of the 
astragalus and related deformity.  VA treatment records 
document present findings of left ankle osteoarthritis with 
no motion in the left ankle joint-symptoms that are similar 
and involve the same joint as during active service and in 
1950. 

Given the foregoing, and the examiner's opinion that the left 
tibiotalar arthritis is more likely than not due to an injury 
sustained to the Veteran's left talus while flying, and less 
likely due to childhood polio, the Board finds that service 
connection for traumatic arthritis of the left ankle is 
warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.102; see 
also Pentecost, supra.

ORDER

Service connection for traumatic arthritis of the left ankle 
is granted.





____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


